                                         Case 3:20-cv-04808-WHA Document 123 Filed 05/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     QUINTARA BIOSCIENCES, INC.,                         Case No. 20-cv-04808-WHA (AGT)
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                                 v.
                                  10
                                                                                             Re: Dkt. No. 116
                                  11     RUIFENG BIZTECH INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Defendants have refused to provide plaintiff with the following discovery.

                                  14
                                                                        Discovery at Issue                                  Requests
                                  15            1 Wang’s application files for L-1 visa and green card involving      RFP Nos. 20, 21, as
                                          1.
                                  16                                  Ruifeng or Quintara.                                 limited
                                                2
                                  17            Subpoena to Henry R. Hu for Wang’s immigration files related to         Subpoena to Hu
                                          2.             Ruifeng or Quintara and for Hu’s deposition.
                                  18            3
                                                Communications,   invoices, purchase orders between Ruifeng and           RFP No. 23,
                                          3.
                                  19             its customers and vendors involving DNA sequencing business.              as limited
                                                4Communications, invoices, purchase orders between RFB and its
                                  20                                                                                    RFP No. 28, as
                                          4.                              customers.                                       limited
                                  21            5
                                               Communications among Defendants involving Ruifeng, Quintara or             RFP No. 26
                                          5.
                                  22                                  RF Biotech.

                                  23           Each of the RFPs at issue, as well as the subpoena to Hu (defendant Wang’s immigration

                                  24   attorney), seeks information relevant to plaintiff’s trade-secrets claim. Defendants have not

                                  25   convinced the Court that this discovery isn’t proportional to the needs of the case. Nor have

                                  26   defendants persuaded the Court that, by requesting discovery related to Wang’s immigration files,

                                  27   plaintiff is threatening “to present criminal, administrative, or disciplinary charges” against Wang

                                  28   to unfairly “obtain an advantage in a civil dispute.” Cal. Rules of Prof’l Conduct 3.10(a)
                                           Case 3:20-cv-04808-WHA Document 123 Filed 05/10/21 Page 2 of 2




                                   1   (formerly Rule 5-100(A)). Defendants and Hu1 must produce the discovery at issue, by May 14,

                                   2   2021.

                                   3           IT IS SO ORDERED.

                                   4   Dated: May 10, 2021

                                   5

                                   6
                                                                                                 ALEX G. TSE
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                        Hu hasn’t appeared in the case, but Hu is an attorney of Wang’s, and Wang hasn’t suggested that
                                       Hu wasn’t served with the subpoena, or that Hu objects on grounds different from those
                                  28   articulated by Wang in the parties’ joint statement. As those grounds are unpersuasive, Hu must
                                       comply with the subpoena.
                                                                                         2
